In an action to recover a balance due on a retail installment contract, plaintiff appeals from an order of the Supreme Court, Nassau County, dated June 12, 1968, which granted defendant’s motion for an order of preclusion unless plaintiff serve a further bill of particulars as to items specified in the order. Order reversed, on the law and the facts, with $10 costs and disbursements, and motion denied. Plaintiff’s bill of particulars was served more than three months after the demand. Forty-three days thereafter defendant, by notice of motion, moved for an order of preclusion or, in lieu thereof, a further bill as to certain items. Defendant’s motion was not made within the prescribed 10-day period after service of the claimed insufficient bill; and there is no showing of “special circumstances” excusing the delay, as required by CPLR 3042 (subd. [d]) (Allstate Ins. Co. v. Butindari, 27 A D 2d 653; Reineke v. Lesavoy Foundation, 18 A D 2d 790, and cases cited therein; Block v. Bronstein, 16 A D 2d 926; Helfant v. Rappoport, 14 A D 2d 764). The delay on the part of defendant in making her motion is not excused by the fact that the bill was not timely served by plaintiff (Allstate Ins. Co. v. Butindari, supra). Christ, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.